DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 02/24/2021 with respect to the rejection(s) of claims 21-40 under Safadi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


4.	Claims 20 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 15/853,221 (or ‘221) in view of the following reasons.
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 20, this claim is similar as claim 1 of the ‘221, except the slight modification is that it is “upon the local player determining that the encoded signal does not control a function of at least one of the local player or the output device, the local player; generating a first message that comprises the encoded signal, wherein the first message is encoded for transmission on a network; sending the first message to a system network controller; and causing a function, mapped to the encoded signal, to be executed by an application server.”
	Regarding claim 30, this claim is similar as claim 10 of the ‘221, except the slight modification is that it is “upon the local player determining that the encoded signal does not control a function of at least one of the local player or the output device, the local player; generating a first message that comprises the encoded signal, wherein the first message is encoded for transmission on a network; sending the first message to a system network controller; and causing a function, mapped to the encoded signal, to be executed by an application server.”
Allowable Subject Matter
21-40 are allowed.
	Regarding claim 21, 30, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “receiving, at a local player, a key command from the remote-control device, wherein the key command comprises an encoded signal; the local player determining whether the encoded signal controls a function of at least one of the local player or an output device connected to the local player; and upon the local player determining that the encoded signal does not control a function of at least one of the local player or the output device, the local player: generating a first message that comprises the encoded signal, wherein the first message is encoded for transmission on a network; sending the first message to a system network controller; and causing a function, mapped to the encoded signal, to be executed by an application server.”
As to the art of record, Safadi reference discloses the concept of re-mapping the keys on the remote control to the control commands for the set top box. However, Safadi does not teach with respect to the entire or combination claim limitation of “receiving, at a local player, a key command from the remote-control device, wherein the key command comprises an encoded signal; the local player determining whether the encoded signal controls a function of at least one of the local player or an output device connected to the local player; and upon the local player determining that the encoded signal does not control a function of at least one of the local player or the output device, the local player: generating a first message that comprises the encoded signal, wherein the first message is encoded for transmission on a network; sending the first message to a system network controller; and causing a function, mapped to the encoded signal, to be executed by an application server.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425